DETAILED ACTION
This action is in response to communications filed 11/9/2021:
Claims 34-59 are pending
Claims 1-33 are cancelled

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 34-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 11109178. Although the claims at issue are not identical, they are not patentably distinct from each other. For example:
Regarding claim 34, 11109178 teaches a method for rendering an audio signal in a virtual reality rendering environment, the method comprising (claim 1, a method for rendering an audio signal in a virtual reality rendering environment, the method comprising),
determining an origin audio signal of an audio source from an origin source position on an origin sphere around an origin listening position of a listener (claim 1, rendering an origin audio signal of an audio source from an origin source position on an origin sphere around an origin listening position of a listener);
receiving an indication of a movement of the listener from the origin listening position to a destination listening position (claim 1, determining that the listener moves from the origin listening position to a destination listening position);
determining a destination source position of the audio source on a destination sphere around the destination listening position based on the origin source position by projecting the origin source position from the origin sphere onto the destination sphere (claim 1, determining a destination source position of the audio source on a destination sphere around the destination listening position based on the origin source position by projecting the origin source position from the origin sphere onto the destination sphere);
determining a destination audio signal of the audio source based on the origin audio signal (claim 1, determining a destination audio signal of the audio source based on the origin audio signal); and
rendering the destination audio signal of the audio source from the destination source position on the destination sphere around the destination listening position (claim 1, rendering the destination audio signal of the audio source from the destination source position on the destination sphere around the destination listening position), wherein the origin source position is projected from the origin sphere onto the destination sphere based on a perspective projection with respect to the destination listening position (claim 1, wherein the origin source position is projected from the origin sphere onto the destination sphere by a perspective projection with respect to the destination listening position).
The remaining independent and dependent claims can similarly be rejected using one or more claims of the patent.

Claims 34-59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 11405741. Although the claims at issue are not identical, they are not patentably distinct from each other. See above for similarly rejection(s) that could be made using one or more claims of the patent against the claims of the instant application.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 59 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 31 of prior U.S. Patent No. 11109178. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40 and 48-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites the limitation "the origin distance".  There is insufficient antecedent basis for this limitation in the claim.
Claim 48 recites the limitation "the directivity gain function".  There is insufficient antecedent basis for this limitation in the claim.
Claim 49 recites the limitation "the destination angle".  There is insufficient antecedent basis for this limitation in the claim.

Claim Objections
Claims 56-57 are objected to because of the following informalities: 
Regarding claim 56, it should recite “a system for rendering…the system comprising…”
Regarding claim 57, it should recite “the system further comprising…”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 34-49, 54, and 56-58 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Habets et al (US20200154229, hereinafter “Habets”).
Regarding claim 34, Habets teaches a method for rendering an audio signal in a virtual reality rendering environment (¶20, 26, method of rendering audio in a VR environment), the method comprising,
determining an origin audio signal of an audio source from an origin source position on an origin sphere around an origin listening position of a listener (¶26, Fig. 1, an original sound field is generated comprising of audio signals at an origin location around the listener’s current/origin position);
receiving an indication of a movement of the listener from the origin listening position to a destination listening position (¶26, sound field is modified based on listener’s location);
determining a destination source position of the audio source on a destination sphere around the destination listening position based on the origin source position by projecting the origin source position from the origin sphere onto the destination sphere (Fig. 12, ¶26, modified sound source comprises of modified audio sources with respect to the modified listening location);
determining a destination audio signal of the audio source based on the origin audio signal (¶26, modified sound field comprises of modified [original] sound sources according to a listener’s new location); and
rendering the destination audio signal of the audio source from the destination source position on the destination sphere around the destination listening position, wherein the origin source position is projected from the origin sphere onto the destination sphere based on a perspective projection with respect to the destination listening position (¶26, Fig. 4B, modified sound field is rendered at the modified listening location wherein the modified sound field comprises of modified audio sources with respect to the new/modified listening location).
Regarding claim 35, Habets teaches wherein the destination source position is determined such that the destination source position corresponds to an intersection of a ray between the destination listening position and the origin source position with the destination sphere (Fig. 1B, ¶96, audio sources are translated from a first position to a second position with respect to the listener’s new location).
Regarding claim 36, Habets teaches wherein determining the destination audio signal comprises
determining a destination distance between the origin source position and the destination listening position; and
determining the destination audio signal based on the destination distance (¶103, audio output has scaling information based on the distance measured between the original sound location and the new location).
Regarding claim 37, Habets teaches wherein
determining the destination audio signal comprises applying a distance gain to the origin audio signal; and
the distance gain is dependent on the destination distance (¶130, distance-based gain).
Regarding claim 38, Habets teaches wherein determining the destination audio signal comprises
providing a distance function which is indicative of the distance gain as a function of a distance between a source position of an audio signal and a listening position of the listener; and
determining the distance gain which is applied to the origin audio signal based on a functional value of the distance function for the destination distance (¶130, Fig. 6, a distance-based gain is applied).
Regarding claim 39, Habets teaches wherein determining the destination audio signal comprises
determining an origin distance between the origin source position and the origin listening position; and
determining the destination audio signal based on the origin distance (Fig. 5, an original distance between original sound source location and original listening location is to be determined prior to generation of a modified sound field).
Regarding claim 40, Habets teaches wherein the distance gain which is applied to the origin audio signal is determined based on a functional value of the distance function for the origin distance (¶126, distance attenuation [and distance-based gains] must be determined to reproduce realistic audio to and is determined as a function of the distance between the listening position and sound source location).
Regarding claim 41, Habets teaches wherein determining the destination audio signal comprises determining an intensity of the destination audio signal based on an intensity of the origin audio signal (¶181, intensity analyzer is used when generating metadata).
Regarding claim 42, Habets teaches wherein determining the destination audio signal comprises
determining a directivity profile of the audio source; wherein the directivity profile is indicative of an intensity of the origin audio signal in different directions; and
determining the destination audio signal based on the directivity profile (¶121, DirAC analysis including intensity analysis [¶181] is used which includes determining directivity of sound sources).
Regarding claim 43, Habets teaches wherein the directivity profile is indicative of a directivity gain to be applied to the origin audio signal for determining the destination audio signal (¶130, gains applied given a direction of arrival vector).
Regarding claim 44, Habets teaches wherein
the directivity profile is indicative of a directivity gain function; and
the directivity gain function indicates a directivity gain as a function of a directivity angle between a source position of an audio source and a listening position of the listener (¶126-131, Fig. 5, not only is distance attenuation considered but also direction of arrival [and it’s respective angle]).
Regarding claim 45, Habets teaches wherein determining the destination audio signal comprises
determining a destination angle between the destination source position and the destination listening position; and
determining the destination audio signal based on the destination angle (¶107, modified sound field with respect to the new listening position is generated wherein the modified sound field considers a new direction of arrival as well as a distance factor).
Regarding claim 46, Habets teaches wherein the destination audio signal is determined based on a functional value of a directivity gain function for the destination angle (¶107, 126-131, modified sound field considers a new direction of arrival as well as a distance factor).
Regarding claim 47, Habets teaches wherein determining the destination audio signal comprises
determining an origin angle between the origin source position and the origin listening position; and
determining the destination audio signal based on the origin angle (¶107, 126-131, Fig. 5, an original distance as well as an origin angle between original sound source location and original listening location is to be determined prior to generation of a modified sound field).
Regarding claim 48, Habets teaches wherein the destination audio signal is determined based on a functional value of the directivity gain function for the origin angle (¶107, 126-131, Fig. 5, an original distance as well as an origin angle between original sound source location and original listening location is to be determined prior to generation of a modified sound field).
Regarding claim 49, Habets teaches wherein determining the destination audio signal comprises modifying an intensity of the origin audio signal using the functional value of the directivity gain function for the origin angle and for the destination angle, to determine an intensity of the destination audio signal (¶100, 126-131, audio intensity [DoA] is modified with respect to the new listening position while considering the original metadata/audio parameters determined at the original/reference listening location).
Regarding claim 54, Habets teaches wherein determining the destination audio signal comprises determining a spectral composition of the destination audio signal based on a spectral composition of the origin audio signal (¶45, spectral analysis is performed for a plurality of frequency bins when modifying the sound field).
Regarding claim 56, it is rejected similarly as claim 34. The system can be found in Habets (abstract, apparatus).
Regarding claim 57, Habets teaches the apparatus further comprising:
a pre-processing unit which is configured to determine the destination source position and the destination audio signal of the audio source (Fig. 12, one or more processors for determining and generating a modified sound field); and
a 3D audio renderer which is configured to render the destination audio signal of the audio source (¶5, 3D audio rendering).
Regarding claim 58, Habets teaches further comprising a third processor configured to adapt the rendering of an audio signal of an audio source on a sphere around a listening position of the listener, subject to a rotational movement of a head of the listener, and not configured to adapt the rendering of the audio signal of the audio source subject to a translational movement of the head of the listener (¶200, 202, Fig. 12, one or more processor/processing means meant to accomplish one or more steps of generating audio such that each processor may be configured to perform one or more of the steps as seen in the figure).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 50-51 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Habets et al (US20200154229, hereinafter “Habets”) in view of Mahabub et al (US20120213375, hereinafter “Mahabub”).
Regarding claim 50, Habets fails to explicitly teach wherein determining the destination audio signal comprises
determining destination environmental data indicative of an audio propagation property of a medium between the destination source position and the destination listening position; and
determining the destination audio signal based on the destination environmental data.
Mahabub teaches wherein determining the destination audio signal comprises
determining destination environmental data indicative of an audio propagation property of a medium between the destination source position and the destination listening position; and
determining the destination audio signal based on the destination environmental data (¶115, room characteristics [including materials of walls, floors, and ceilings] are considered when processing audio data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of spatializing audio (as taught by Mahabub) to the audio system (as taught by Habets). The rationale to do so is to apply a known technique to improve similar devices in the same way to achieve the predictable result of improving audio realism by considering sound propagation paths (Mahabub, ¶69).
Regarding claim 51, Habets in view of Mahabub teaches wherein the destination environmental data is indicative of
an obstacle that is positioned on a direct path between the destination source position and the destination listening position; and/or
information regarding spatial dimensions of the obstacle; and/or
an attenuation incurred by an audio signal on the direct path between the destination source position and the destination listening position (Mahabub, ¶125, air absorption; see also Habets, ¶126).
Regarding claim 53, Habets in view of Mahabub teaches further comprising
determining that the audio source is an ambience audio source;
maintaining the origin source position of the ambience audio source as the destination source position; and
maintaining an intensity of the origin audio signal of the ambience audio source as an intensity of the destination audio signal (Mahabub, Fig. 11, ¶112, Doppler shift is considered when rendering audio wherein both stationary and non-stationary sound sources are considered).

Claim(s) 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Habets et al (US20200154229, hereinafter “Habets”) in view of Vennstrom et al (US20160132289, hereinafter “Vennstrom”).
Regarding claim 52, Habets fails to explicitly teach wherein determining the destination audio signal comprises
determining focus information regarding a field of view and an attention focus of the listener; and
determining the destination audio signal based on the focus information.
Vennstrom teaches wherein determining the destination audio signal comprises
determining focus information regarding a field of view and an attention focus of the listener; and
determining the destination audio signal based on the focus information (Fig. 2, ¶40, user’s field of view as well as gaze detection is incorporated wherein these parameters are used in modifying audio output).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of gaze detection (as taught by Vennstrom) to the audio rendering system (as taught by Habets). The rationale to do so is to apply a known technique to a known device ready for improvement to yield the predictable result of modifying audio output based on a user’s focus (Vennstrom, ¶40).

Claim(s) 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Habets et al (US20200154229, hereinafter “Habets”) in view of Umminger III et al (US20180288558, hereinafter “Umminger”).
Regarding claim 55, Habets fails to explicitly teach wherein the origin audio signal and the destination audio signal are rendered using a 3D audio renderer, notably an MPEG-H audio renderer.
Umminger teaches wherein the origin audio signal and the destination audio signal are rendered using a 3D audio renderer, notably an MPEG-H audio renderer (¶45, 3D renderer such as MPEG-H renderer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the audio renderer (as taught by Habets) for the MPEG-H renderer (as taught by Umminger). The rationale to do so is to substitute one well known spatial audio renderer for another to yield the predictable result of using a well-known type of 3D spatial audio renderer like the MPEG-H based renderer.
Allowable Subject Matter
Claim 59 is allowed upon overcoming the above rejection(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Monday-Thursday 6AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QIN ZHU/Primary Examiner, Art Unit 2651